Citation Nr: 1647248	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-29 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to December 1968.  The Veteran served in Vietnam and was awarded a Combat Infantryman's Badge and a Purple Heart.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that, in pertinent part, denied service connection for degenerative disc disease/degenerative joint disease of the lumbar spine (claimed as lower back trauma).

In April 2013, the Veteran testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.

In January 2015 and April 2016, this matter was remanded to the RO for additional development.  


FINDING OF FACT

It is as likely as not that the current lumbar spine degenerative joint disease and degenerative disc disease are related to the injury and symptoms in active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Given that this decision grants the claim for service connection for a low back disability on appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order as to this issue.

II.	Legal Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016). 

The provisions of 38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The provisions of 38 U.S.C.A. § 1154 (b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102 , 4.3. 

Initially, the Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  The service records show that the Veteran was awarded a Combat Infantryman's Badge and a Purple Heart for his service in Vietnam.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b).

The Veteran seeks service connection for a back disability, that he attributes carrying heavy weapons and supplies during active service in the Republic of Vietnam.  See April 2013 written statement and Board Hearing Transcript dated in April 2013.  He reports having back pain since that time.  See Board Hearing Transcript at page 9.  

In the April 2013 written statement, the Veteran describes several episodes of back pain for which he sought treatment in service.  He stated that in February 1968, he was told that he could be reassigned from the front line because of his back problems but would have to drop out of the 173 Airborne Division.  He stated that he stopped seeking medical attention for back pain to remain with his division.

Service treatment records show that, in January and February 1968, the Veteran was repeatedly seen for complaints of back, scapula, and rhomboid pain.  A January 1968 service treatment record indicates that the Veteran reported having back problems at a frequency of 10 times a day.  He also had muscle spasm.  A January 25, 1968 service treatment record notes that the Veteran complained of discomfort over the rhomboid.  There was no percussion tenderness or lumbosacral pain.  There was mild muscle spasm on both rhomboids.  A January 1968 service treatment record created 4 days later indicates that the impression was muscle strain of the right rhomboid.  The examiner noted that there was no back pathology and physical exam and x-ray exam were negative.  The December 1968 separation exam report indicates that the Veteran denied having recurrent back pain.  Physical examination of the spine was normal.  The Veteran separated from military service in December 1968.    

The Veteran, as a layperson, is competent to describe a firsthand event such as an injury and to describe observable symptoms such as pain.  See Falzone v. Brown, 8 \Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent with the evidence of record and the circumstances of the Veteran's service.  The service records show that the Veteran served in combat and his military occupation was infantry direct fire crewman.  As noted, the service treatment records document that he was treated for back pain and spasm in active service.  The Board finds that there is competent and credible evidence to establish that the Veteran injured his back in active service and he experienced symptoms of back pain, discomfort, and muscle spasm. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has a current diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine manifested by constant back pain, limited range of motion, localized tenderness of the lower lumbar spine, and muscle spasm, localized tenderness and guarding resulting in abnormal gait or abnormal spinal contour.  See the VA examination reports dated in March 2010, March 2015, and May 2016.  

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's lumbar spine degenerative disc disease and degenerative joint disease first began in service, have been recurrent since service, and still exist.  

The service treatment records show that in January and February 1968, the Veteran sought medical treatment for back pain and muscle spasm.  Further, the Veteran has provided competent and credible lay evidence of back symptoms in active service.  He stated that he stopped seeking treatment for back symptoms in active service because he did not want to be transferred from his unit.  

The Veteran reported that after discharge, he treated his back pain with over-the counter medications until it worsened and he used emergency care clinics, as he had no insurance.  See April 2013 written statement and Board Hearing Transcript at page 7.  In 1995, he sought medical treatment at the VA medical center (VAMC) in New Orleans for back and lung problems.  In 1999, he began work as a boilermaker, working in union management for five years, and this position provided medical insurance and enabled him to receive private medical treatment until 2009, when he returned to VA for treatment.  

Private treatment records from J.B.F., M.D., dated from June 2003 to June 2009, include the Veteran's complaints of low back pain.  A July 28, 2003 record indicates that he had chronic back problems since serving in Vietnam.  An August 12, 2004 private treatment letter noted that the Veteran had back and neck problems since a motor vehicle accident fifteen years earlier.  The assessment was mechanical low back pain.  The Veteran stated that he had back pain and a back injury before this accident and his back was injured in active duty.  See the July 2016 statement.  

The Board finds that the Veteran's statements regarding the back symptoms in service and since service to be competent and credible.  The Veteran's statements are consistent and are supported by other evidence of record including the service treatment records dated in January and February 1968 and the private medical records from Dr. J.B.F.  The Board finds that the Veteran's competent and credible lay statements document continuous symptoms of back pain in active service and since separation from active service until the current time.  The Board also points out that the VA examination reports dated in March 2010, March 2015, and May 2016 show that the Veteran's current back symptoms include pain and muscle spasm, the same symptoms shown in active service. 

There is competent and credible evidence that weighs against the claim for service connection.  The March 2010 VA examination report indicates that the diagnosis was age-appropriate degenerative disc disease/degenerative joint disease.  The VA examiner opined that the disability was not related to back strain in service because diffuse mild x-ray changes were shown, and the ability of the Veteran to avoid treatment for his low back for decades and his work as a boiler maker that was a strenuous job for years.  

The March 2015 VA examination report indicates that the VA examiner opined that the Veteran's low back disability was not related to his active service.  The opinion was based, essentially, on the absence of evidence of medical treatment from separation from active service until 1995 and a private treatment record which noted that the Veteran had reported a 15 year history of back pain.  However, upon further review of the medical evidence of record, the Board finds that the March 2015 VA examiner mischaracterized the statements contained within the private treatment records.  Specifically, an August 2004 record notes that the Veteran had been reporting increased back pain and neck pain off and on since a motor vehicle accident 15 years earlier; this record does not clearly establish that the onset of the Veteran's back pain was at the time of the motor vehicle accident.  Further, an earlier July 2003 record documents the Veteran's report that he had been suffering from chronic back pain since his service in the Republic of Vietnam.  

The Veteran was afforded another VA examination in May 2016.  The VA examiner opined that the Veteran's low back disability was less likely than not related to active service.  The rationale was that the Veteran recovered from the back injury in active service and returned to duty in February 1968 and at discharge, the Veteran was not noted to have back pain or disability.  The VA examiner also noted that there was a significant amount of time between the military back pain and the next medical documentation of back complaints.  

The Board observes that service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b).  The Veteran has provided competent and credible lay evidence of continuity of symptoms from active service until the current time.  In view of the totality of the evidence, including the Veteran's documented combat experience in service and his credible statements, Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his current lumbar spine degenerative disc disease and degenerative joint disease is as likely as not due to the injury in active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for lumbar spine degenerative disc disease and degenerative joint disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Service connection for lumbar spine degenerative disc disease and degenerative joint disease is granted. 




____________________________________________
THOMAS O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


